MEMORANDUM **
Luis Sanchez-Perez, a native and citizen of Guatemala, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) adopting and affirming an immigration judge’s decision denying his motion to reopen proceedings in which he was ordered deported in absentia. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Lo v. Ashcroft, 341 F.3d 934, 937 (9th Cir.2003), we grant the petition and remand for further proceedings.
The agency abused its discretion in denying Sanchez-Perez’s motion to reopen because the evidence of record shows reasonable cause for Sanchez-Perez’s failure to appear. See Urbina-Osejo v. INS, 124 F.3d 1314, 1316 (9th Cir.1997) (observing that “reasonable cause” under former 8 U.S.C. § 1252(b) can exist if petitioner does not receive adequate notice of hearing). The government was required to inform Sanchez-Perez that he must advise the INS of any change in address. See Lahmidi v. INS, 149 F.3d 1011, 1017 (9th Cir.1998) (citing Urbina-Osejo, 124 F.3d at 1317). The Order to Show Cause issued in 1989 did not inform Sanchezr-Perez that he must advise the INS of his current or changed address. Accordingly, we grant the petition and remand for further proceedings in light of Sanchez-Perez’s showing of reasonable cause for failing to atr tend the hearing. See generally INS v. Ventura, 537 U.S. 12, 16-17, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam). In light of our disposition, we need not address Sanchez-Perez’s remaining contentions.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.